Order entered November 14, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00566-CV

          THE COMMUNICATION COUNSEL OF AMERICA, INC., Appellant

                                              V.

                                     DAVID DAY, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-14413

                                           ORDER
       Appellee has filed a notice stating that he has filed for bankruptcy in the United States

Bankruptcy Court for the Western District of Texas. This automatically suspends further action

in this appeal. See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with rule 8.3 and specifying what further action, if any, is required from this

Court. See id. 8.3.

                                                     /s/   KEN MOLBERG
                                                           JUSTICE